STATE OF LOUISIANA


                             COURT OF APPEAL


                               FIRST CIRCUIT



                               NO 2022 CA 01 06


                               NO. 2021 CW 1509



                            TOWER CREDIT, INC


                                    VERSUS


                             CHAD J. WILLIAMS



                                     Judgment Rendered.-
                                               endered.
                                                                SEP 16 2022



                               Appealed from the
                           City Court of Baton Rouge
                    In and for the Parish of East Baton Rouge
                               State of Louisiana
                              Case No. 17- 06564- E


           The Honorable Judy Moore Vendetto, Judge Presiding



Gerald A. Melchiode                        Counsel for Garnishee/ Appellant
Renee S. Melchiode                         Louisiana Fish Fry Products, LTD
Taylor L. Somerville
New Orleans, Louisiana


Richard D. Bankston                        Counsel for Plaintiff/Appellee
Baton Rouge, Louisiana                     Tower Credit, Inc.


Chad J. Williams                           Defendant/Appellee
Baton Rouge, Louisiana                     Pro Se




            BEFORE: THERIOT, CHUTZ, AND HESTER, JJ.

      j d214s'qt.   d—
THERIOT, J.


         This appeal arises from a judgment pro confesso taken against a garnishee


following the garnishee' s failure to answer garnishment interrogatories.              For the


reasons     set   forth herein,     we affirm the trial court judgment and deny the

application for supervisory writ.

                           FACTS AND PROCEDURAL HISTORY


         Plaintiff, Tower Credit, Inc. (" Tower Credit"),    filed a suit on two promissory

notes against Chad J. Williams on July 25, 2017, and obtained a default judgment

against Williams on October 3, 2018 in the amount of $18, 396. 67, together with


interest on $ 6, 075. 15 of that amount from the date of judicial demand at the rate of


18. 00%    per year, until satisfied; interest on the remaining $ 12, 321. 52     from the date


of judicial demand at the rate of 27. 00%       per year, until satisfied; an attorney fee of

25%      of the principal and interest; and all costs, including but not limited to, any

money paid to a private process server to serve documents in this suit, and court

costs.




         Tower Credit filed a Petition for Garnishment on September 29, 2020,


requesting that Williams' employer, Louisiana Fish Fry Products, LTD (" Louisiana

Fish Fry"),        be     made   garnishee.   Service   of the   petition   and   garnishment



interrogatories was made on Louisiana Fish Fry through its registered agent for

service of process, CT Corporation System, on November 6, 2020.


         Louisiana Fish Fry did not answer the garnishment interrogatories, and on

March      18,    2021,    Tower Credit moved for a judgment pro confesso against


Louisiana Fish Fry pursuant to La. C. C. P. art. 2413. A hearing was held on the

motion on October 6, 2021.            Louisiana Fish Fry did not appear at the October 6

hearing, although the record reflects that personal service of the motion was made

on April 23,       2021 through Louisiana Fish Fry' s registered agent for service of

process,     CT Corporation System.           At the hearing,    counsel for Tower Credit



                                                01
informed the trial court that Louisiana Fish Fry had been served with the

garnishment, but failed to file an answer to the interrogatories or return phone


calls, and thereafter, counsel presented a judgment to the trial court for signature.


The judgment signed by the trial court states:

                 This Court, after considering the evidence presented, finds in
         favor of the plaintiff, Tower Credit, Inc.; accordingly:


                 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
        that there be judgment herein in favor of Tower Credit, Inc.                                     and

        against Louisiana Fish Fry Products,                          LTD    in   the    full    sum      of

           18, 396. 67, together with interest on $ 6, 075. 15 of that amount from
        the date of judicial demand (    July 25, 2017) at the rate of 18% per
        year, until satisfied; together with interest on the remaining amount of
          12, 321. 52 from the date of judicial demand ( July 25, 2017) at the
        rate of 27. 00% per year, until satisfied; together with 25% of the
         aggregate of principal and interest due as attorney' s fee, all costs of
        these  proceedings, and an additional attorney' s fee of [$ 400. 00]

        pursuant to La. C. C. P. art. 2413.


Notice of the October 6, 2020 judgment was mailed on October 7, 2021 and


received by Louisiana Fish Fry' s registered agent,                         CT Corporation System,               on




October 13, 2021.


         On October 22, 2021,              Louisiana Fish Fry filed a Motion to Reopen the

Garnishment and Motion to Vacate the Garnishment Judgment Against Louisiana


Fish Fry Products, LTD. In its motion, Louisiana Fish Fry argued that it does not

employ the debtor, Williams, nor has it employed him since November 5, 2020. 1

In addition to its memorandum, Louisiana Fish Fry submitted a number of exhibits

in support of its motion, including: the affidavit of its Human Resources Manager,

Meagan Price Durand, who attested that Williams' last shift worked at Louisiana


Fish Fry before            his    termination       was       prior    to   service     of    the   garnishment


interrogatories;        Williams'       personnel       file;    the    garnishment          citation,    petition,




 Although Louisiana Fish Fry states in its motion that it has not employed Williams since November 5, 2020
 before service of the garnishment interrogatories was made), the record reflects that he was terminated by Louisiana
Fish Fry on November 30, 2020. Service of the garnishment interrogatories on Louisiana Fish Fry was made on
November 6, 2020.       On November 16, 2020, Louisiana Fish Fry issued a " Final Written Warning" letter to
Williams, noting that he had failed to report to work as scheduled on November 6, 2020, and informing him that he
needs to take his job seriously if he wants to stay employed and that any further issues with his performance " will
result in termination from the company." A separation notice terminating Williams' employment with Louisiana
Fish Fry was ultimately issued on November 30, 2020, listing Williams' last date worked as November 5, 2020.


                                                          3
interrogatories,     and   order;   and the notice of signing of the October 6,                              2021


judgment pro confesso against Louisiana Fish Fry. Louisiana Fish Fry requested

an expedited hearing on its motion to reopen/vacate the garnishment judgment, due

to the short suspensive appeal deadline provided by La. C. C. P.                                  art.   5002 for

                                                  2
judgments rendered by a city court.                        Also on October 22, 2021, but after the


motions to reopen/vacate and for expedited hearing were filed, Louisiana Fish Fry

filed a motion for suspensive appeal from the October 6 judgment.


         On November 3,          2021,   the trial court denied the motion for expedited


hearing and also denied Louisiana Fish Fry' s motion to reopen/vacate ex parte,

without contradictory hearing. Thereafter, Louisiana Fish Fry filed an application

for supervisory writs with this court, arguing that the court erred in failing to grant

its motion to reopen the case pursuant to La. R. S. 13: 3923.                           The writ was referred


to the appeal panel.



         On appeal, Louisiana Fish Fry argues that the trial court erred in entering the

October 6 judgment for the entire amount of the debt and without any evidence

submitted in the record,          as well as in failing to reopen the proceedings when

evidence was presented that Louisiana Fish Fry was not a stakeholder of the

debtor' s wages.


                                           DISCUSSION


         A garnishment proceeding is a streamlined legal process for a creditor to

seize property of a judgment debtor in the hands of a third party.                                Tower Credit,


Inc.    v.   Carpenter,    2001- 2875,       p.       3(       La.   9/ 4/ 02),   825    So. 2d    1125,     1127.


Garnishment proceedings generally are governed by La. C. C.P.                                arts. 2411- 2417.


Id.    Garnishment of wages is governed by La. R.S. 13: 3921, et seq.                         Zurich Ins. Co.


v. Harmon, 95- 0297, p. 2 ( La.App. 1 Cir. 10/ 6/ 95),                      671 So. 2d 383, 384.           Service




2 Louisiana Code of Civil Procedure article 5002( A) provides that an appeal from a judgment rendered by
a city court may only be taken within ten days from the date of the judgment or from the service of notice
ofjudgment, when such notice is necessary.


                                                           M
upon    the   garnishee     of the    garnishment       petition,    citation,   and interrogatories


operates to seize any property of or credit due the judgment debtor held by the

garnishee at the moment of service, though the amount and kind of such property

will not be known until the garnishee answers.               It is the garnishee' s duty to answer

all proper interrogatories and to make all proper disclosures concerning property of

the debtor in its possession.          Wynnco Const.,       LLC v. Bergeron, 2013- 0250, p. 3

La.App. 1 Cir.         11/ 4/ 13),   136 So. 3d 823, 825; La. C. C. P.           art.   2411( B).    The


garnishee must file his sworn answers to the interrogatories within fifteen days


from the date of service. La. C. C.P. art. 2412( D). 3


        If the garnishee fails to answer the interrogatories propounded within the


delays provided,       the judgment creditor may proceed by contradictory motion

against the garnishee for a judgment pro confesso, i.e., a judgment against the


garnishee for the full amount of the judgment, plus interest and costs.                         Wynnco


Const.,   LLC, 2013- 0250 at p. 4, 136 So. 3d at 826; La. C. C. P.                  art. 2413( A).      A


contradictory hearing is required in order for a judgment pro confesso to be

rendered against the garnishee.           Houma Mortgage & Loan, Inc. v. Marshall, 94-


0728, p. 7 (     La.App.     1   Cir. 11/ 9/ 95),   664 So. 2d 1199,        1204.       Failure by the

garnishee to answer is prima facie proof that the garnishee has property of or is

indebted to the judgment debtor.             This prima facie case may be rebutted by the

garnishee by presenting evidence of its actual debt or lack thereof to the judgment

debtor.   Id.   Following the contradictory hearing, judgment will then be rendered

against the garnishee unless the garnishee proves that he has no property of and is

not indebted to the judgment debtor. La. C. C. P. art. 2413( B).                 Stated another way,

pursuant to La. C. C. P. art. 2413, the garnishee is liable to the judgment creditor for


the full amount of the unpaid debt when the garnishee fails to answer and fails to


prove at a contradictory hearing that he has no property of and is not indebted to

s This provision has since been amended by 2022 La. Acts No. 265, effective 8/ 1/ 22, to provide a thirty -
day period for a garnishee to answer garnishment interrogatories.


                                                    5
the judgment debtor.              Houma Mortgage &              Loan, 94- 0728 at p. 8,            664 So. 2d at


1205.     Additionally, regardless of the decision on the contradictory motion, the

court shall render judgment against the garnishee who failed to answer for the costs


and a reasonable attorney fee for the motion.                   La. C. C. P. art. 2413( C).


         Specialized procedures exist for the garnishment of wages. La. R.S. 13: 3921


et seq. Louisiana Revised Statutes 13: 39234 provides:


         It shall not be necessary that more than one writ of garnishment or one
         set of interrogatories be served in such cases, but the court shall
         render judgment for the monthly, semimonthly, weekly or daily
         payments to be made to the seizing creditor according to the manner
         best suited to the circumstances, until the indebtedness is paid. The
         garnisher shall serve upon the garnishee the citation, the petition, the
         garnishment interrogatories, the notice of seizure, and a statement of
         sums due under the garnishment, such statement to include, but not be
         limited to, the principal, interest, court costs incurred to date,                            and

         attorney's fee due under the judgment. The court, in its discretion, may
         reopen the case upon the motion of any party concerned for evidence
         affecting the proper continuance of such judgment, and the court shall
         retain jurisdiction to amend or set aside its judgment at any time in its
         discretion; however, all effects of the seizure by garnishment shall
         cease upon the termination of employment of the debtor with the
         garnishee, unless the debtor is reinstated or reemployed within one
         hundred eighty days after the termination. Should judgment by default
         be taken against any party garnishee, he may obtain a reopening of
         the case upon proper showing and within the discretion of the court.
          Emphasis added.)


         Thus, while a default judgment for the full amount of the unpaid debt may

be rendered against an employer who fails to timely answer wage garnishment

interrogatories and fails to rebut the prima facie case presented at the contradictory

hearing, the court thereafter has discretion to reopen the case upon a proper

showing pursuant to La.                  R. S.   13: 3923.      Houma Mortgage &                 Loan, Inc.        v.




Marshall, 94- 0728, p. 8 ( La.App. 1 Cir. 11/ 9/ 95),                 664 So. 2d 1199, 1205.


         Louisiana Fish Fry argues on appeal that the trial court erred in rendering the

judgment pro confesso for the entire amount of the debtor' s debt, in advance of any

wages earned, regardless of whether Louisiana Fish Fry held any property of the

4 This provision has been amended by 2022 La. Acts No. 265, effective 8/ 1/ 22, to, among other things, provide that
 Nothing in this Section is meant to affect judgments rendered pursuant to Code of Civil Procedure Article 2413
Effect of garnishee' s failure to answer]."
debtor.   This argument lacks merit.        Article 2413( A) provides that where the


garnishee fails to answer the garnishment interrogatories within the time provided


by law, the judgment creditor may seek a judgment against the garnishee for the

amount of the unpaid judgment, with interest and costs.           At the contradictory

hearing, the garnishee is given an opportunity to present evidence of the actual

indebtedness,     employment of the debtor, character of the employment,              prior



garnishments,     and other facts relevant to the garnishment proceedings.           Tower


Credit, Inc.,   2001- 2875 at p. 4, 825 So. 2d at 1128. Louisiana Fish Fry did not take

advantage of this opportunity, and the trial court did not err in rendering the

judgment for the entire amount as provided by Article 2413( A).

      Louisiana Fish Fry also argues on appeal, as well as in its application for

supervisory review, that the trial court erred in failing to reopen the garnishment

proceedings and vacate the judgment pro confesso after Louisiana Fish Fry

demonstrated ( via attachments to        its motion) that the debtor was no longer


employed.       Louisiana Revised Statutes 13: 3923 provides that where judgment by

default is taken against the garnishee, he may obtain a reopening of the case upon

proper showing and within the discretion of the court.        Although the trial court


certainly could have, in its discretion, reopened the garnishment proceeding against

Louisiana Fish Fry and vacated the judgment pro confesso, Louisiana Fish Fry was

not entitled to the relief under the clear language of the statute. Appellate review


of discretionary decisions by a trial court is conducted under the "           abuse      of



discretion"     standard   of review.   Quality Environmental Processes,      Inc.   v.   IP


Petroleum Company, Inc., 2016- 0230, p. 22 ( La.App.        1 Cir. 4/ 12/ 17), 219 So. 3d


349, 375.       Generally, an abuse of discretion results from a conclusion reached

capriciously or in an arbitrary manner.         Id.   The word " arbitrary"    implies a


disregard of evidence or of the proper weight thereof.           Id.   A conclusion is


 capricious" when there is no substantial evidence to support it or the conclusion is



                                            7
contrary to substantiated competent evidence. Id. Considering the circumstances

of this   case,    especially that Louisiana Fish Fry was served with both the

garnishment interrogatories and the rule on the motion for judgment pro confesso


and failed to respond in any way or appear until a judgment pro confesso was

rendered against it, we cannot say that the trial court acted capriciously or in an

arbitrary manner. Although the result in this matter is harsh, under the facts of this


case, the trial court did not abuse its discretion when it declined to reopen the


garnishment proceedings and vacate the judgment pro confesso.


      Finally, Louisiana Fish Fry argues that the trial court erred in granting the

judgment pro confesso without any evidence admitted in the record.                   Louisiana


Fish Fry cites La. C. C. P. art. 4904, which governs default judgments in parish and

city courts.      However, the controlling statute in this case, La. C. C. P. art. 2413,

provides that the failure of the garnishee to answer prior to the filing of the

contradictory motion is prima facie proof that he has property of or is indebted to

the judgment debtor to the extent of the judgment, interest, and costs, and that


judgment shall be rendered against the garnishee unless he appears and makes an


appropriate showing to rebut the prima facie case.            The record before the court in


this case clearly shows that no answer was filed by Louisiana Fish Fry to the

garnishment interrogatories, thereby creating a prima facie case under the statutory

provisions, which Louisiana Fish Fry failed to put forth any evidence to rebut.

This assignment of error lacks merit.


      We recognize that the result of the judgment pro confesso is harsh.


However, the language of La. C. C. P.           art.   2413 is clear.   Any relief from the

harshness of this result must come from the legislature.


                                        CONCLUSION


      For the reasons set forth herein, we are constrained to affirm the October 6,


2020 judgment         of the   trial   court.   Louisiana     Fish   Fry' s   supervisory   writ
application,
               seeking review of the November 3, 2020 denial of its motion to

reopen/vacate, is likewise denied.   Costs of this appeal are assessed to appellant,


Louisiana Fish Fry Products, LTD.

      AFFIRMED; WRIT DENIED.




                                         9
TOWER CREDIT, INC.                                     STATE OF LOUISIANA


                                                       COURT OF APPEAL
VERSUS
                                                       FIRST CIRCUIT


                                                       NUMBERS 2022 CA 0106
CHAD J WILLIAMS                                        2021 CW 1509




CHUTZ, J.,    dissenting.

      Irrespective of whether appellate review is based on an appeal of the judgment


pro confesso or the writ taken in conjunction with the city court' s denial of the

garnishee' s motions to reopen the garnishment and vacate the judgment pro


confesso, I believe the city court abused its discretion in refusing to reopen the case.

Thus, the city court' s judgment should be reversed and the matter remanded for a

hearing to ascertain what amount, if any,        of the judgment debtor' s garnishable


property the garnishee had at the time of service of the garnishment interrogatories.

      After Tower Credit, Inc. ( Tower Credit) obtained a default judgment against


its debtor, Chad J. Williams, it proceeded against Williams'          alleged   employer



garnishee,   Louisiana Fish Fry ( Fish Fry). Tower Credit served Fish Fry with

garnishment interrogatories and, after Fish Fry failed to answer, sought and obtained

a default pro confesso judgment by contradictory hearing against Fish Fry. Although

Fish Fry was duly notified prior to the hearing, it did nothing to represent itself. Only

after the imposition of a money judgment in the amount of over $ 18, 000. 00, along

with interest, costs,   and attorney fees, did Fish Fry appreciate its inaction had

resulted in a significant judgment against it.


      At that point, through legal counsel,        Fish Fry attempted to reopen the

garnishment proceeding and have the money judgment rendered against it in the full

amount that Williams owed Tower Credit vacated, alleging that Williams had not

worked for Fish Fry since the date that the garnishment interrogatories had been

served. Attached to its motion to reopen were documents supporting Fish Fry' s
assertions.
                 The city court denied Fish Fry' s motions without a hearing or an

explanation as to the basis for its denial.


         As noted by the majority, in this garnishment context, two statutory systems

are implicated. La. C. C. P. arts. 2411- 2417 set forth the general garnishment rules.


And specific revised statute articles, addressing the garnishment of wages, salaries,

and commissions, are provided for in La. R.S. 13: 3921- 3928. It is the interplay of

these two sets of garnishment articles before us.


         La. C. C. art. 2413, entitled " Effect of garnishee' s failure to answer," states in


relevant part:




         If the garnishee fails to answer within the delay provided by [La. C. C. P.
         art.]    2412 [ fifteen days   from service of the interrogatories],     the

      judgment creditor may proceed by contradictory motion against the
         garnishee for the amount of the unpaid judgment, with interest and
         costs.




When the garnishee fails to answer before the judgment creditor files a contradictory

motion, it is prima facie proof that the garnishee has the property of debtor to the

extent of the judgment. In Subsection B, Article 2413 states:


         Judgment shall be rendered against the garnishee on trial of the motion
         unless he proves that he had no property of and was not indebted to the
         judgment debtor. If on the trial of such motion, the garnishee proves the
         amount of such property or indebtedness, the judgment against the
         garnishee shall be limited to the delivery of the property or payment of
         the indebtedness, as provided in Article 2415. [ Emphasis added.]


         La. C. C. P. art. 2415( B)   expressly states that the remedy is not available in

cases involving the garnishment of wages, salaries or commission. " Thus[,]        the Code


of Civil Procedure prohibits a default judgment in such instances and the Revised


Statutes provide for relief when the article is misapplied. [ La.] R. S.          13: 3923."


Commercial Sec. Co., Inc. v. Corsaro, 417 So. 2d 1346,             1350 ( La. App. 3d Cir.

1982).




                                               NA
       According to La. R.S.       13: 3923,   specifically addressing the garnishment of

wages, salaries, and commissions, the city court, " in its discretion may reopen the

case upon motion of any party concerned for evidence affecting the proper

continuation of [a] judgment"      rendered in favor of the creditor as fixed by the court

as to the debtor' s nonexempt portion; and " all effects of the seizure by garnishment

shall cease upon the termination of employment of the debtor with the garnishee."


Noticeably absent is any provision setting forth the effect to be given the garnishee' s

failure to answer the served interrogatories.


       Thus,   where    an      employer   fails    to   timely   answer   wage   garnishment




interrogatories a default judgment may be rendered against him pursuant to La.

C. C. P. Art. 2413, but the court has discretion thereafter to reopen the case pursuant


to La. R.S.    13: 3923.   Corsaro, 417 So. 2d at 1350 (          citing Beneficial Finance

Company ofLouisiana v. Haviland, 411 So. 2d 1102 ( La. App. 4th Cir. 1982)).             The


provisions of Article 2413, allowing for attorney fees and costs against the garnishee,

are consistent with the statutes pertaining to wage garnishment and amply protect


the seizing creditor against the inconvenience occasioned by the failure of the

garnishee to answer the interrogatories. See Corsaro, 417 So. 2d at 1351. See also


La. C. C. P. art. 2413( C) ("   Regardless of the decision on the contradictory motion,

the court shall render judgment against the garnishee for the costs and a reasonable


attorney fee for the motion.").

       The purpose and intent of the statutes addressing the garnishment of wages,

salaries, and commissions are quite clearly reflected from its provisions. La. R.S.

13: 3923 was designed to give to a creditor the right to seize and have paid to him a


fair portion of the wage or salary accruing to his debtor so long as such debtor is

employed. In such a case, the statute does not attempt to go further. When the


employment ceases, the judgment ordering the garnishee to pay over a part of the




                                                K
employee' s salary to his judgment creditor also ceases to have effect. If the law were

otherwise,   garnishees could be, and would often be, mulcted for the benefit of


persons to whom they are due nothing. Corsaro, 417 So.2d at 1350 ( citing Julius

Aaron and Son v. Berry,      165 So. 496 (     La. App. 2d Cir.   1936)).   Allowing the

garnishee who failed to respond to garnishment interrogatories and permitted


rendition of a judgment pro confesso against it to reopen the garnishment


proceedings and present evidence is consistent with the purpose of the wage


garnishment statutes.




      Therefore, as the law stands, the garnishee cannot be penalized for the benefit


of the debtor due to its failure to answer by imposing the total judgment upon the

one who is merely a stakeholder. The garnishee has established a prima facie

showing of a meritorious defense— the improperly rendered default judgment.

Corsaro, 417 So. 2d at 1351. As such, I would reverse the city court' s denial of Fish

Fry' s motions to reopen and vacate and would remand for the hearing permitted

under La. R.S. 13: 3923. Accordingly, I dissent.




                                           0